DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 1/29/21.  As directed by the amendment, claims -1, 13 and 14 have been amended. Claims 1-20 are pending in this application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on4/7/21 has been entered. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hatfield US 20070169376 (herein after Hatfield) in view of Le US 20100122476 (herein after Le) and Catalano US 20120260532 (herein after Catalano). 
Regarding claim 1, Hatfield discloses a sole assembly for an article of footwear comprising: a midsole comprising a bladder element, wherein the bladder element defines a bottom surface (Abstract, as best seen in Figure 9). 
However, Hatfield is silent to an outsole securely bonded to the bottom surface of the bladder element; wherein the outsole is discrete. 
Le discloses an outsole securely bonded to the bottom surface of the bladder element; wherein the outsole is discrete (paragraph 0006 and 0007 and Figures 1 and 4).
Hatfield is analogous art to the claimed invention as it relates to footwear with a sole and internal bladder elements.  Le is analogous art to the claimed invention in that it provides a sole structure that has an outsole that is secured to bladder element.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Hatfield, with the sole structure of Le in order to form a layered sole structure that has the outsole securely bonded to the bladder element.  The substitution of one sole structure for another would be a simple substitution of one known element for another to obtain predictable results, a lighter weight sole structure where additional layers are not required between the bladder and the outsole.
However, Hatfield and Le are silent to the outsole is at least partially transparent; and wherein the outsole has a ground-facing surface, and the ground facing surface is a bottommost surface of the sole assembly.
Catalano teaches the outsole (125) is at least partially transparent (paragraph 0014); and wherein the outsole has a ground-facing surface (as seen in Figure 2), and the ground facing surface (145) is a bottom most surface of the sole assembly (Abstract, paragraph 0014).

Catalano is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent outsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the outsole of Hatfield and Le, with the transparent outsole, as taught by Catalano in order to see the bladder structure and design features or indicia through the bottom of the footwear.  The substitution of the outsole of Hatfield and Le would be a simple substitution of one known element for another to obtain predictable results, the possibility of seeing colored and decorated inner chamber surfaces. 
Regarding claim 2, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in annotated Figure 29B and Figure 26 of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figure 27 of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figure 27  of Hatfield), and the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (Abstract, as seen in annotated Figure 27 of Hatfield). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Chambers)][AltContent: textbox (Outer wall portion)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Medial side)][AltContent: textbox (Lateral side)][AltContent: arrow]
    PNG
    media_image1.png
    706
    401
    media_image1.png
    Greyscale






[AltContent: arrow]
    PNG
    media_image2.png
    228
    350
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Outsole)][AltContent: arrow][AltContent: textbox (Midsole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: textbox (Ground contacting surface)][AltContent: textbox (Bladder)][AltContent: arrow]
    PNG
    media_image3.png
    670
    551
    media_image3.png
    Greyscale

Regarding claim 3, the modified sole assembly of the combined references discloses the bladder element includes an upper polymeric sheet and a lower polymeric sheet (paragraph 0003, as best seen in Figure 3 of Le), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define a sealed interior cavity (Abstract, paragraph 0005 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (paragraph 0005 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (paragraph 0005 of Hatfield of Hatfield), and each of the plurality of bonds extends laterally between the medial side and the lateral side of the outer wall portion (as seen in annotated Figure 29B and Figure 26 of Hatfield).

[AltContent: textbox (Sealed interior cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bonds)]
    PNG
    media_image4.png
    238
    361
    media_image4.png
    Greyscale


Regarding claim 4, the modified sole assembly of the combined references discloses the plurality of bonds divides the sealed interior cavity into the plurality of chambers (as seen in Figure 29B of Hatfield). 

Regarding claim 5, the modified sole assembly of the combined references discloses the sole assembly includes a forefoot region (as seen in annotated Figure 26 of Hatfield), a heel region (as seen in annotated Figure 26 of Hatfield), and a midfoot region between the heel region and the forefoot region (as seen in annotated Figure 26 of Hatfield), the plurality of chambers includes a plurality of forefoot chambers (as seen in annotated Figure 26 of Hatfield), and each of the plurality of forefoot chambers is entirely located in the forefoot region (as seen in Figure 15 of Hatfield)

[AltContent: textbox (Forefoot region)][AltContent: textbox (Midfoot region)][AltContent: textbox (Heel region)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    670
    551
    media_image3.png
    Greyscale

Regarding claim 6, the modified sole assembly of the combined references discloses the plurality of chambers includes a plurality of heel chambers (as best seen in Figure 19 of Hatfield), and each of the plurality of heel chambers is entirely located in the heel region of the sole assembly (as best seen in Figure 19 of Hatfield)

Regarding claim 7, the modified sole assembly of the combined references discloses the plurality of chambers includes a plurality of midfoot chambers disposed between the heel chambers and the forefoot chambers (paragraph 0075 of Hatfield), and each of the plurality of midfoot chambers is entirely located in the midfoot region of the sole assembly (paragraph 0075 of Hatfield).

Regarding claim 8, the modified sole assembly of the combined references discloses the lower polymeric sheet defines an outer surface opposite to the inner surface of the lower polymeric sheet (paragraph 0003, as best seen in Figure 3 of Le), the plurality of bonds defines a plurality of undulations at the outer surface of the lower polymeric sheet (paragraph 0005 of Hatfield), and the plurality of undulations divides the sealed interior cavity into the plurality of chambers (as seen in Figures 24A and 24B of Hatfield).  

Regarding claim 9, the modified sole assembly of the combined references discloses the outsole has first outsole portion and a second outsole portion (as best seen in Figures 3 and 4 of Le), the outsole is dyed a first color in the first outsole portion (paragraphs 0005, 0006, 0007 and 0036 of Le), and the outsole is dyed a second color in the second outsole portion (paragraphs 0005, 0006, 0007 and 0036 of Le)

Regarding claim 10, the modified sole assembly of the combined references discloses the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract, paragraph 0005 of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define a sealed interior cavity (paragraph 0005 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (as seen in Figure 29B of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (Abstract, as seen in Figure 29B  of Hatfield), the bladder element includes an outer wall portion (as seen in annotated Figures 27 and 29B of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 27 and 29B of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figures 27 and 29B of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (paragraph 0026 and 27 of Hatfield), each of the plurality of bonds extends laterally between the medial side and the lateral side of the outer wall portion paragraph 0026 and 27 of Hatfield), and each of the plurality of bonds is visible through the outsole (paragraphs 0006 and 0007, and as best seen in Figures 1, 3 and 4 of Le).

Regarding claim 11, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in Figures 26 and 27 of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in Figures 26 and 27 of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (as seen in Figures 26 and 27 of Hatfield), the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract, paragraph 0005 of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define a sealed interior cavity (as seen in Figures 26 and 27 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006, as seen in annotated Figure 29B of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface as seen in Figures 26 and 27 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (as seen in Figures 27 and 29B of Hatfield), at least one of the plurality of bonds does not extend completely from the lateral side of the outer wall portion to the medial side of the outer wall portion (as seen in Figures 27 and 29B of Hatfield).

Regarding claim 12, the modified sole assembly of the combined references discloses the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), and the outward facing side surface is orthogonal to the bottom surface of the bladder element (as seen in annotated Figures 26 and 27 of Hatfield).  

Regarding claim 13 Hatfield discloses a sole assembly for an article of footwear comprising: a thermoplastic polyurethane sole assembly (paragraph 0045 and 0062) including an outsole (33) securely bonded to the midsole (paragraph 0086) and wherein the thermoplastic polyurethane outsole includes an upper surface and a ground-facing surface opposite the upper surface (as seen in annotated Figure 26), the midsole is coupled to the thermoplastic polyurethane outsole at the upper surface (as seen in annotated Figure 26), the ground-facing surface is farther from the midsole than the upper surface (as seen in annotated Figure 26).

However, Hatfield is silent to the thermoplastic polyurethane outsole is discrete.
Le discloses a thermoplastic polyurethane outsole portions, the thermoplastic polyurethane outsole being discrete (34, paragraph 34, 0006 and 0007 and Figures 1, 2 and 4).
Hatfield is analogous art to the claimed invention as it relates to footwear with a sole and internal bladder elements.  Le is analogous art to the claimed invention in that it provides a sole structure that has an outsole that is secured to bladder element.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Hatfield, with the sole structure of Le in order to form a layered sole structure that has the outsole securely bonded to the bladder element.  The substitution of one sole structure for another would be a simple substitution of one known element for another to obtain predictable results, a lighter weight sole structure where additional layers are not required between the bladder and the outsole.

However Hatfield and Le are silent to the ground-facing surface is a bottommost surface of the sole assembly, and the ground-facing surface is at least partially transparent.

Catalano discloses the ground-facing surface is a bottommost surface of the sole assembly (125), the ground-facing surface (as seen in Figure 2) and the ground-facing surface (145) is at least partially transparent Abstract, (paragraph 0014).

Catalano is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent outsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the outsole of Hatfield and Le, with a transparent outsole, as taught by Catalano in order to see the bladder structure and design features or indicia through the bottom of the footwear.  The substitution of the outsole of Hatfield and Le would be a simple substitution of one known element for another to obtain predictable results, the possibility of seeing colored and decorated inner chamber surfaces. 

Regarding claim 14, the modified sole assembly of the combined references discloses wherein the transparent ground-facing surface (paragraph 0014 of Catalano) is a surface of the sole assembly that is farthest from the midsole (as seen in Figure 2, paragraph 0014 of Catalano).

Regarding claim 15, the modified sole assembly of the combined references discloses wherein the thermoplastic polyurethane outsole has a first outsole portion (34, as best seen in Figures 2 of Le) and a second outsole portion (54 of Le), the first outsole portion is dyed a first color (paragraphs 0005, 0006, 0007 and 0036 of Le), and the second outsole portion is dyed a second color (paragraphs 0005, 0006, 0007 and 0036 of Le).

Regarding claim 16, the modified sole assembly of the combined references discloses the bladder element is at least partially transparent (as best seen in Figures 3 and 4, paragraphs 0006, 0007 and 0036 of Le).  

Regarding claim 17, the modified sole assembly of the combined references discloses the bladder element is a first color (as best seen in Figures 3 and 4, paragraphs 0006, 0007 and 0036 of Le), and the thermoplastic polyurethane outsole is a second color (as best seen in Figure 2, paragraphs 0006, 0007 and 0036 of Le)  

Regarding claim 18, the modified sole assembly of the combined references discloses the bladder element has a smooth texture (as seen in Figure 24A and 24B of Hatfield), and the thermoplastic polyurethane outsole has a corrugated texture (as best seen in Figure 5 of Hatfield).

Regarding claim 19, the modified sole assembly of the combined references discloses the bladder element has an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element has a bottom surface coupled to the outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outward-facing side surface is orthogonal to the bottom surface of the bladder element (as seen in annotated Figures 26, 27 and 29B of Hatfield), and the thermoplastic polyurethane outsole is securely bonded to the bottom surface of the midsole (paragraphs 0062 and 0045 of Hatfield).  

Regarding claim 20, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define a sealed interior cavity (Abstract, of Hatfield of Hatfield), the sealed interior cavity retains a fluid (paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (paragraph 0005 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (Abstract, as seen in annotated Figures 26, 27 and 29B of Hatfield), each of the plurality of bonds extends laterally between the medial side and the lateral side of the outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), each of the upper polymeric sheet and the lower polymeric sheet is at least partially transparent (as best seen in Figures 1, 3, and 4 and paragraphs 0006 and 0007 of Le), the thermoplastic polyurethane outsole includes a first material (54, paragraphs 0006 and 0007), the first material is thermoplastic polyurethane (paragraphs 0062 and 0045 of Hatfield), the lower polymeric sheet includes a second material (Abstract of Le), the first material has a first hardness (Abstract of Le), the second material has a second hardness (Abstract of Le), and the first hardness is greater than the second hardness (Abstract of Le, Co-polyamide polymer and EVA capable of having differing hardnesses).  

ARGUMENT

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments that the combined references do not disclose the bottommost surface of the sole is made of transparent material, the examiner respectfully disagrees. Catalano teaches the bottommost surface (145) of the sole (125) is made of transparent material (Abstract, paragraph 0014).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732